Citation Nr: 1425362	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-05 026	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for cavernous hemangioma with brain hemorrhage.  

(The issue of whether there was a timely request for waiver of indebtedness created by receipt of an advance educational payment in the amount of $3,000.00 is addressed in a separate decision of the Board under docket number 11-17 889)


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The record reflects that the appellant served in the Georgia Air National Guard from March 2, 1991 to May 2, 1993, in the Air Force Reserves from May 3, 1993, to January 23, 1996, in the Army Reserves from January 24, 1996, to August 4, 1999, and in the District of Columbia Army National Guard from August 5, 1999, to July 18, 2001, and from January 30, 2009, to January 29, 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, on behalf of the VARO in Baltimore, Maryland, where original jurisdiction of the appeal resides.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts, and the record confirms, that she experienced headaches throughout her service in the Reserve Forces (i.e., Reserve and National Guard components of the Air Force and Army) and cavernous hemangioma with brain hemorrhage was diagnosed in November 2009, during her service in the District of Columbia Army National Guard.  She avers that her in-service headaches resulted from the stress and pressures of her service and were early manifestations of cavernous hemangioma with brain hemorrhage.  

Although the record reflects evidence of a current diagnosis, in-service symptoms and diagnoses of headaches and cavernous hemangioma, and an indication that the current disability is related to the appellant's service, she has not been provided a VA examination in connection with her claim.  In light of above, the Board concludes that VA's duty to provide the appellant an examination in connection with this claim has been triggered.  Because the medical questions which must be addressed (i.e etiology of cavernous hemangioma with brain hemorrhage and whether the appellant's in-service headaches are related to this later-diagnosed disease) the appellant should be provided an examination in connection with her claim.  

Also, the record currently before the Board in unclear concerning the nature of the appellant's service in the Reserve Forces, to include her periods of active duty, active duty for training (ACDUTRA) and/or inactive duty training (INACDUTRA).  In the present case, determining the nature of the appellant's service (ACDUTRA or INACDUTRA) at the time of the initial onset of the disability is critical because service connection for diseases, such as cavernous hemangioma, may only be established if incurred during a period of ACDUTRA.  Therefore, the AOJ should make an attempt to verify the dates and nature of the appellant's service in the Reserve and National Guard components of the Air Force and Army. 

To this end, the AOJ should obtain the appellant's pay stubs and personnel records for the entirety of her service (11 years) in an attempt to determine whether she was serving on active duty, ACDUTRA or INACDUTRA at any given time.  On remand, the AOJ should attempt to obtain these pay stubs and personnel records.

Also, the record before the Board includes several copies of an award letter from the Social Security Administration (SSA) reflecting that the appellant has been receiving disability benefits from that Federal agency since December 2008.  However, the favorable SSA decision and the records on which this decision was based are not associated with the claims file.  Such should be requested on remand.  

Finally, on the February 2012 substantive appeal to the Board, the appellant indicated that she wished to participate in a hearing before a member of the Board.  In an August 2012 statement, the appellant's private attorney clarified that a videoconference hearing was desired by the appellant.  The appellant was scheduled for a November 2012 hearing at the Baltimore RO with a Decision Review Officer (DRO), although it is unclear whether this hearing was completed, as the record is devoid of any transcript of such.  Nonetheless, there is no indication that the appellant has been provided the opportunity to participate in a videoconference hearing conducted by a member of the Board as per her February 2012 and August 2012 requests.  As such, the AOJ must make efforts to provide her an opportunity to participate in a Board hearing conducted via videoconferencing equipment before appellate consideration of her appeal.  38 C.F.R. §§ 20.700, 20.704 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Request from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records, and the appellant and her private attorney must be notified of such.  

2.  Contact the Defense Finance and Accounting Service (DFAS), the National Personnel Records Center (NPRC), and any other appropriate repository and request the appellant's pay stubs from her service in the Georgia Air National Guard (March 2, 1991 to May 2, 1993), Air Force Reserves (May 3, 1993, to January 23, 1996), Army Reserves (January 24, 1996, to August 4, 1999), and District of Columbia Army National Guard (August 5, 1999, to July 18, 2001, and January 30, 2009, to January 29, 2010).  Attempts to secure the pay stubs should be clearly documented in the file, along with any negative responses.

3.  Create and associate with the claims file a summary of the appellant's entire service, to include the exact dates for each period of active duty, ACDUTRA and INACDUTRA that she attended.  

4.  Thereafter, schedule the appellant for an appropriate VA examination to determine the nature, etiology and approximate date of onset of her cavernous hemangioma with brain hemorrhage.  The complete record must be made available to the examiner for review in conjunction with the examination, and the examiner must note on the examination report what records were available and reviewed in connection with the examination.  Thereafter, the examiner should address the following: 

a.  Provide an opinion concerning whether cavernous hemangioma with brain hemorrhage are at least as likely as not etiologically related to, or the result of, the appellant's service, to include any period of active duty, ACDUTRA or INACDUTRA. 

b.  Provide an opinion concerning whether it is at least as likely as not the appellant's in-service headaches were related to, or early manifestations of, cavernous hemangioma with brain hemorrhage.  

The examiner must provide a rationale for each opinion.  Associate a copy of the examination report with the claims file.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the appellant is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports, the examiner should provide a reason for doing so. 

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect her claim, to include denial.  38 C.F.R. § 3.655 (2013).

5.  Thereafter, readjudicate the appellant's claim to establish service connection for cavernous hemangioma with brain hemorrhage with application of all appropriate laws and regulations, and consideration of any additional information obtained since the RO's last adjudication of the claim.  If the claim remains denied, the appellant and her private attorney should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto. 

6.  Following completion of the above requested actions, if the benefit sought on appeal is not granted to the fullest extent, schedule the appellant for a videoconference hearing at the Baltimore RO before a Veterans Law Judge of the Board sitting in Washington, D.C.  Notify her and her private attorney of the date, time and location of the hearing and place a copy of the hearing notice letter in her claims file.  If the appellant fails to appear for such a scheduled hearing, or otherwise indicates she no longer desires such a hearing, this should be documented in the record.

The purpose of this remand is to obtain additional development.  The Board does not intimate any opinion as to the merits of the case either favorable or unfavorable at this time.  No action is required of the appellant until she is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



